                                                                                                                      P.02
                         Case 1:18-cv-08377-VM Document 39 Filed 09/27/19 Page 1 of 2
 '"
 ~'       ,, '




                                                                       U.S. Department of Justice

                                                                       United States Attorney
                                                                       Southern D,strrct of New York
''
 ''                                                                     86 Chambers Street, Third Hoor
                                                                        New York New York 10007
 ''
'•
 /·~
 ,\,••
 ,.
.,;                                                                    September 26, 2019

,,               By Facsimile (212) 805-6382                               USDCSDNY
'                The Honorable Victor Marrero
 ·i       ,'
                 United States District Court                              DOCUMENT



                                                                                              =
                 Southern District ofNew York                              ELECTRONICALLY FU:,ED ,
                 Daniel Patrick Moynihan United States Courthouse
                                                                           DOC#:_,_             ~           I ,   I
                 500 Pearl Street
                 New York, New York 10007                                  DATE~ILED:                    ?/t_'I   I
~    \l

                        Re:     Lacewell v. Office ofthe Comptroller of the Currency, 18 Civ. 8377 (YM)

                 Dear Judge Marrero:

                         This Office represents defendants the Office of the Comptroller of the Currency and
                 Comptroller Joseph M, Otting (together, ''OCC'') in the above-referenced matter. As the Court is
                 aware, OCC and plaintiff the New York Stare Department of Financial Services ("DFS") have
                 been engaged in negotiations concerning the language of a proposed final judgment in light of,
                 the Court's May 2, 2019, decision and order. (ECF No. 28). The parties have conferred and are
                 in agreement that the Court's May 2, 2019, order resolves the substantive legal issues in this
                 matter and renders the entry of final judgment appropriate, The parties also have reached
                 agreement on all but one provision of the proposed judgment. The parties have been unable to
                 resolve their disagreement over one specific provision concerning the geographic scope of the
                 court's relief, and agree that the Court should decide whether to include the disputed provision.

                         Accordingly, the parties respectfully request that the Court: (i) hold OCC's deadline to
                 answer the Complaint (which is presently Monday, September 30, 2019) in abeyance; (ii) permit
                 the parties to submit letters to the Coun presenting their respective positions on the language of
                 the proposed judgment by Monda)', October 7, 2019; and (iii) and after briefing is complete,
,.               issue a final judgment consistent with the Court's decision on the disputed language.



',,




,",
''
                                                                                                                                   P.03
                                        Case 1:18-cv-08377-VM Document 39 Filed 09/27/19 Page 2 of 2
                   ,,
              .·~.
             ''l
             ) '        ,'
                                         We thank the Court for its consideration of this letter.

             Ii "
             •M'••·          •
                                                                                           Respectfully submitted,
             /"''
             \,,                                                                           GEOFFREY S. BERMAN
             .                                                                             United States Attorney
             ','
         I.'
         ~ .( <                                                                      By:    /s/ Christopher Connolly
         1
                                                                                           CHRISTOPHER CONNOLLY
         '',,,
         \''.
                                                                                           Assistant United States Attorney
                                                                                           Tel.: (212) 63 7-276 I

                                 cc:   Plaintiff's counsel (by e-mail)




     ''
     ,,,




                                               "-'•-   .,,,   ;   <   -s,   ....,.



     ,,
         ,,
         '



    ;,:.
    I'•,
      ..
    ·:',
     ,
    . ,;




                                                                                     2

j   ~·




                                                                                                                              TOTAL P.03
